DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          KARL W. JOHNSON,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D18-986

                               [March 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Laura    Johnson,      Judge;    L.T.    Case     No.
502016CF005091AMB.

    Antony P. Ryan, Director, Office of Criminal Conflict and Civil Regional
Counsel, and Paul O'Neil, Assistant Regional Counsel, West Palm Beach,
for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and KUNTZ, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.